Citation Nr: 9933694	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-49 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 1991).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1945, and died in August 1996.  This appeal was originally 
before the Board of Veterans' Appeals (Board) in July 1997 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The appellant 
requested a hearing on appeal before a Member of the Board, 
which was scheduled for September 8, 1997.  In June 1997, the 
appellant canceled the hearing and requested that the Board 
proceed based on the evidence of record.  In July 1997, the 
Board remanded the case to the RO for additional action.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not plausible.  

2.  The veteran was not entitled to receive a total 
disability rating for the ten years prior to his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for DIC is legally insufficient.  38 U.S.C.A. 
§§ 1315, 1318 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the case was before the Board in July 1997, the 
appellant, the veteran's widow, contended that the veteran 
had been severely disabled for a very long time; that he was 
unable to work for more than twenty years prior to his death; 
that, during 49 years of marriage, she saw the terribly 
limited life he led due to his combat wound residuals; that 
the veteran received care at the VA medical center in Dayton 
from 1947 until his death; and that VA treatment records 
during the years preceding his death substantiate the claim 
that service-connected disability contributed to cause the 
veteran's death and show that her husband's death was service 
related.  Post remand, the primary contention advanced by the 
representative is that based on evidence of record or within 
VA's control at the time of the veteran's death, a TDIU 
should have been established since 1982 thus establishing 
entitlement to DIC benefits under 38 U.S.C.A. § 1318; that 
the opinion of VA's examiner based on the September 1998 
review of the claims folder supports this conclusion; and 
that the objective evidence reflects that the constant 
ulceration of the veteran's leg would have precluded 
employment for 30 years.  It is argued that when this opinion 
is viewed in light of the opinion by the United States Court 
of Appeals for Veterans Claims (Court) in Green v. Brown, 10 
Vet.App. 111, 118 (1997), entitlement to DIC under the 
aforementioned statutes is warranted.  The representative 
further argues that the holding in Green provides that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue based on evidence in the veteran's claims file or in VA 
custody prior to the veteran's death which the law then or 
subsequently made retroactively applicable.  

Cause of Death-Factual Situation

During the veteran's lifetime, service connection was 
established for thrombophlebitis, left leg, with repeated 
ulceration and vein ligation, and residuals, pleural cavity 
wounds, severe, each of which was assigned a 60 percent 
disability rating.  

The evidence shows that the veteran died in August 1996.  The 
cause of death was cardiopulmonary arrest, due to, or as a 
consequence of severe congestive heart failure, and coronary 
artery disease.  The interval between the onset of congestive 
heart failure and death was 2 years.  The interval between 
the onset of coronary artery disease and death was 5 years.  
An autopsy was not performed.

In September 1998, VA's examiner reviewed the veteran's 
medical records from Dayton VA and the claims folder 
concluding that the veteran's death was due to his heart 
disease that was not service-connected.  Factors contributing 
to the fatal heart disease were listed as the veteran's age, 
atherosclerotic vascular disease (CVA's in 1985 and 1989), 
diabetes mellitus, and hypertension (1985).  In support for 
these conclusions it was noted that there was no evidence of 
right sided heart disease which was what would be expected if 
the venous disease or shrapnel residuals were related to his 
heart disease inasmuch as Mugg's scans in 1994 and 1996 
showed a normal right ventricle.  

Analysis

The threshold question to be answered with respect to this 
appeal for benefits based on the cause of the veteran's death 
is whether the appellant has presented evidence of a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the appellant further in the 
development of facts pertinent to the claim. Id., 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim. 38 U.S.C.A. § 5107(a); see Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability. 
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam).  For the appellant's claim to 
be well grounded, a disability that caused, hastened, or 
substantially and materially contributed to the veteran's 
death must be shown to be etiologically related to service. 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  This may be shown by 
lay or medical evidence.  There would also have to be 
competent evidence of a nexus between the inservice injury or 
disease and the veteran's death.  Such a nexus must be shown 
by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of the death.  The issue 
involved is to be determined by exercise of sound judgment, 
without recourse to speculation.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather, it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

The appellant has not presented competent medical evidence 
supporting a different conclusion than that reached here by 
the Board.  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  Hence, the appellant's arguments cannot fulfill the 
necessity that there be supporting medical evidence because 
the appellant's statements, while presumed credible for 
purposes of this decision, are not competent to provide a 
medical diagnosis or medical etiology. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The competent medical evidence does not demonstrate that 
heart disease, most notably congestive heart failure, had its 
etiology in service or within one year following discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§  3.307, 3.309 (1999).  
Neither does the competent medical evidence demonstrate that 
heart disease was caused or chronically worsened by service-
connected disabilities.  38 C.F.R. § 310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Rather, the 
competent medical evidence reflects that the fatal heart 
disease developed in the final years of the veteran's life 
and many years after service with no relationship being shown 
to service or service-connected disability.  In the absence 
of any competent medical evidence showing that there was a 
causal connection between service-connected disabilities and 
the disability that resulted in the veteran's death, the 
claim is not plausible.  On the basis of the above analysis, 
the appellant's claim for service connection for the cause of 
the veteran's death is not well grounded, and it must, 
accordingly, be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the claim of service connection for the cause 
of the veteran's death. See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).


DIC-Factual Situation

The focus of the Board's review of the factual situation 
presented with regard to this issue is limited to evidence in 
the claims folder or within VA's control during the veteran's 
lifetime as discussed below.  The appellant has emphasized 
that all the veteran's treatment was from the Dayton VA 
Medical Center for years prior to the veteran's death.  The 
RO requested records from this facility for ten years prior 
to the veteran's death.  The Dayton VA Medical Center 
response reflects that the first activity date for the 
veteran during this period was in 1989.  Treatment records 
from 1989 to 1996 were provided.  The records show periodic 
treatment for stasis ulceration of the left lower extremity, 
but they do not reflect constant treatment as argued by the 
representative or that the veteran was continuously 
unemployable as a result of service connected disabilities 
during those years.  

For example, the veteran was seen for outpatient treatment on 
October 1, 1990.  It was noted that he had had chronic venous 
stasis ulcers of the left leg for more than forty years.  On 
inspection in early October he had two open ulcers on the 
medial and lateral aspect of the left lower ankle.  He 
returned the next day and was instructed to keep his legs 
elevated as much as possible when awake.  When he was seen 
the following week, there was slow wound healing occurring 
without evidence of infection.  He was instructed to continue 
leg elevation.  On October 26, 1990, healing was occurring.  
On November 9, 1990, healing was continuing.  When he was 
next seen in June 1991, the veteran was quoted as stating 
that the stasis ulcer had healed.  In September 1991, it was 
reported on physical examination that the wound was healing 
well.  

In December 1991, it was reported that the left leg ulcers 
had been improving with topical Bacitracin and an Ace wrap.  
There was minimal clear drainage noted.  Similar reports 
regarding the exacerbation and resolution of ulcers were made 
in 1992, 1993, and 1994.  Elevation of the extremities and 
application of dressings were prescribed.  In May 1993, it 
was reported that the veteran was not using the medication to 
treat the ulcer consistently.  By October 1993, the ulcerated 
area was again healed over.  There is no mention in any of 
the treatment reports regarding the ulcers that the veteran 
was unemployable as the result thereof.  Beginning in 1995 
the records reflect that the veteran's heart problems were 
predominant.  

On physical examination by VA in January 1995, it was 
reported that the veteran had had the history of alcohol 
abuse 10-15 years ago when he used to be a bartender.  On VA 
Form 21-8940, application for benefits based on 
unemployability, received in July 1996, the veteran reported 
that he had become unemployed in May 1982, and that he had 
worked in security for a country club from August 1969 to May 
1982.  The death certificate reflects that the veteran's 
usual occupation was security work for the country club.  

Analysis

Regarding the appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 (West 1991), a claim 
need not have been filed by the veteran during his life 
because the dependency and indemnity compensation claim is an 
original claim brought by the appellant in her own right.  
The determination to be made is, "based upon evidence in the 
veteran's claims file or before VA at the time of the 
veteran's death, . . . whether, had he brought a claim more 
than 10 years prior to his death, he 'would have been 
entitled' to receive a total disability rating for the 10 
years immediately preceding his death."  Wingo v. West, 11 
Vet. App.  307, 312 (1998).  

The Court, addressing the issue of what post-date-of-death 
evidence may be considered, has cited VA [Adjudication] 
Manual M-21-1, Section 5.25(a), which permits certain 
Government documents to be considered as being in the file at 
the date of death even though actually put into the file post 
date of death:

a. Evidence in File at Date of Death. Evidence "in file" 
includes the following, even if such reports are not reduced 
to writing or are not physically placed in file until after 
death:

(1) Service Department records;

(2) Reports of VA hospitalization;

(3) Reports of treatment or examinations in VA medical 
centers including those in outpatient treatment folders;

(4) Reports of hospitalization, treatment or examinations 
authorized by VA; and

(5) Reports of autopsy made by VA on the date of death.

In addition, VA Manual M21-1, Section 5.25(b) states, in 
relevant part, that "[t]he cited regulations [38 C.F.R. § 
3.1000(d)(4) and § 3.7(b)(1)(199[5])] also provide for the 
acceptance of evidence after death for verifying or 
corroborating evidence 'in file' at death." Hayes v. Brown, 4 
Vet.App. 353, 360 (1993).  The Court further held that, to 
the extent that these Manual provisions affect what post-
date-of-death evidence may be considered, they have the force 
of law as they affect a substantive right of the appellant to 
accrued benefits, and that placement in a procedural manual 
cannot disguise the true nature of these provisions as 
substantive rules. Fugere v. Derwinski, 1 Vet.App. 103, 107 
(1990); Hayes, at 360.

In Green v. Brown, 10 Vet.App. 111, 115 (1997), the Court 
held that, "even if a service connected condition did not 
cause or contribute to the veteran's death, the surviving 
spouse is entitled to receive DIC benefits 'as if the 
veteran's death were service connected' (emphasis added) when 
a veteran meets the requirements in 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 (1995)."  The Court found that DIC may be 
awarded on four separate bases: A regular service-connected 
death basis under 38 U.S.C.A. § 1310; and three section 1318 
DIC bases: (1) that the veteran was continuously rated 
totally disabled for 10 or more years immediately preceding 
death; (2) that the veteran was continuously rated totally 
disabled for 5 or more years immediately preceding death if 
also so rated at the date of discharge; or (3) that the 
veteran would have been entitled to receive the 100 percent 
compensation referred to in (1) or (2) at the time of his 
death but was not receiving it for some reason. Id.  The 
Court noted, "as we interpret the applicable law and 
regulation in Section 1318(b) and § 3.22(a)(2), a CUE claim 
is not the sole way for a survivor to show the veteran's 
entitlement as of the time of the veteran's death.  Rather, 
the survivor is given the right to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue" based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable. Id. at 118.

Accordingly, under the holdings in Green and Wingo the Board 
must treat the appellant's claim an original claim, 
considering whether the veteran "would have been entitled" 
to receive a total disability rating for the 10 years 
immediately preceding his death based upon evidence in the 
veteran's claims file or before VA at the time of the 
veteran's death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a) 
(1999).

The evidence in the veteran's claims file or before VA at the 
time of the veteran's death includes the veteran's 
application, submitted in July 1996, indicating that he last 
worked full time in 1982 and VA treatment records, including 
records from the Dayton VA Medical Center, the facility 
indicated by the appellant to have provided the veteran 
treatment for years prior to his death.  The Dayton VA 
Medical Center has indicated that, during the 10 years prior 
to the veteran's death, it initially provided him treatment 
in 1989.  An October 1990 VA treatment record reflects that 
the veteran had a 40 year history of chronic venous stasis 
ulcer of the left leg.  

There is no competent medical evidence that the veteran was 
unemployable for 10 years prior to his death due solely to 
service connected disabilities.  He was assigned a 60 percent 
disability rating for thrombophlebitis of the left leg 
reflecting the fact that he clearly experienced repeated 
ulceration.  He was also assigned a 60 percent evaluation for 
residuals of pleural cavity wounds.  While the veteran has 
indicated that he became unemployable in 1982, there is no 
competent medical evidence of record at the time of the 
veteran's death that he was unemployable due to service 
connected disabilities during the 10 years preceding his 
death.  Rather, the competent medical evidence does not 
reflect that the veteran was receiving medical treatment for 
his service connected disabilities during the first 3 years 
of the 10 years preceding his death.  

The record indicates that the veteran had multiple nonservice 
connected disabilities, including those resulting in his 
death.  While the veteran's July 1996 claim for a total 
rating based on individual unemployability may reflect his 
belief that he was unemployable in 1982 due to service 
connected disabilities, his opinion with respect to the 
physical effect of his service connected disabilities versus 
his non service connected disabilities on his employability 
is not competent evidence because he was not qualified to 
associate symptomatology with a specific disability.  See 
Espiritu.  

In light of the above analysis there is no competent medical 
evidence that was of record during the veteran's life that 
indicates that he was unemployable due to service connected 
disabilities for 10 years preceding his death.  The evidence 
indicates that he did not receive treatment for service 
connected disabilities during the first 3 years of the 10 
years preceding his death.  When he began to receive 
treatment for service connected disability approximately 7 
years prior to his death the medical evidence does not 
reflect that service connected disability rendered the 
veteran unemployable, but rather refers to a 40 year history 
of leg ulcers without reference to any increase in that 
disability.  In the absence of any competent medical evidence 
of record during the veteran's life reflecting that the 
veteran's service connected disabilities had increased in 
severity, to a degree greater than that experienced while 
employed prior to 1982, during the first 3 years of the 10 
years preceding his death and competent medical evidence then 
reflecting treatment for a service connected disability that 
had been continuing for 40 years with no indication of 
increase, the Board concludes that even if the veteran had 
filed a claim for individual unemployability due to service 
connected disabilities prior to 10 years preceding his death 
a preponderance of the evidence would have been against that 
claim and it would have been denied.  Therefore the veteran 
would not have been entitled to receive a total disability 
rating for the 10 years immediately preceding his death.  
Accordingly, the claim for DIC benefits is legally 
insufficient under 38 U.S.C.A. §§ 1315, 1318 (1998); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection 

for the cause of the veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 (West 1991) is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

